DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
2.	Following prior arts of record are considered pertinent to applicant's disclosure.
a.	US 20170090271 A1 – hereafter Harris, see at least [para 23, 30, 41, 53-54, 64, 79]]
b.	US 20170148168 A1- hereafter Lindner, see at least [[Abstract, para 5, 11-13, 30, 115-118, 134, figure 10]]

Oath/Declaration
3.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
4.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:
	
    PNG
    media_image1.png
    178
    567
    media_image1.png
    Greyscale


Status of Claims
5.	This Office Action is in response to the application filed on August 5th 2020. Claims 1-20, cancelled. Claims 21-40 are pending examination.

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 09/10/2020 is noted. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
7.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal 

8.	Claim 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,769,957. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below.
The difference between the instant and conflicting patent claim is the addition of limitation “unmanned”, “spherical”, “the spherical depth map being divided into map cells corresponding to the longitude angles and the latitude angles, the map cells including a first map cell corresponding to a first longitude angle and a first latitude angle”, and “maneuver” in the patent claim(s). The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. That is, the instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof. 

Instant Application 16/985,506
Patent 10,769,957
21. An aerial vehicle, comprising: 
a sensor generating information from an environment around the aerial vehicle; and 
a processing apparatus coupled to a memory storing instructions that when executed causes the processing apparatus to: 
generate a depth map based on the environment, the depth map including maps cells corresponding to longitude angles and to latitude angles; and 
provide controls for the aerial vehicle based on the depth map.
An unmanned aerial vehicle, the unmanned aerial vehicle comprising: 
a sensor generating visual information from an environment around the unmanned aerial vehicle; and 
a processing apparatus coupled to a memory storing instructions that when executed causes the processing apparatus to: 
generate a spherical depth map from depth information associated with the environment, the spherical depth map representing distances to closest surfaces of the environment around the unmanned aerial vehicle as a function of longitude angles and latitude angles, the spherical depth map being divided into map cells corresponding to the longitude angles and the latitude angles, the map cells including a first map cell corresponding to a first longitude angle and a first latitude angle; and 
provide maneuver controls for the unmanned aerial vehicle based on the spherical depth map.

Table 1: Shows the difference in claims limitations of the instant application and the patent.
	Claim 22 of the instant application corresponding to claim 1 of the patent.
	Claim 23 of the instant application corresponding to the claim 1 of the patent.
	Claim 24 of the instant application corresponding to the claim 3 of the patent.
	Claim 25 of the instant application corresponding to the claim 6 of the patent.
	Claim 26 of the instant application corresponding to the claim 4 of the patent.
	Claim 27 of the instant application corresponding to the claim  5 of the patent.
	Claim 28 of the instant application corresponding to the claim 2 of the patent.
	Claim 29 of the instant application corresponding to the claim 7 of the patent.
	Claim 30 of the instant application corresponding to the claim 8 of the patent.
	Claim 31 of the instant application corresponding to the claim 9 of the patent.
	Claim 32 of the instant application corresponding to the claim 10 of the patent.
	Claim 33 of the instant application corresponding to the claim 10 of the patent.
	Claim 34 of the instant application corresponding to the claim 10 of the patent.
	Claim 35 of the instant application corresponding to the claim 13 of the patent.
	Claim 36 of the instant application corresponding to the claim 16 of the patent.
	Claim 37 of the instant application corresponding to the claim 14 of the patent.
	Claim 38 of the instant application corresponding to the claim 11 of the patent.
	Claim 39 of the instant application corresponding to the claim 9 of the patent.
40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,769,957. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claim 40 is obvious over the conflicting patent claim 1. See table below.
	
Instant Application 16/985,506
Patent 10,769,957
40. A non-transitory computer-readable medium including instructions that, when executed by one or more processors, cause the one or more processors to: generate visual information from an environment around an unmanned aerial vehicle; 
generate a depth map based on the environment, the depth map including maps cells corresponding to longitude angles and to latitude angles; and providing controls for the unmanned aerial vehicle based on the depth map.

1. An unmanned aerial vehicle, the unmanned aerial vehicle comprising: 
a sensor generating visual information from an environment around the unmanned aerial vehicle; and 
a processing apparatus coupled to a memory storing instructions that when executed causes the processing apparatus to:
generate a spherical depth map from depth information associated with the environment, the spherical depth map representing distances to closest surfaces of the environment around the unmanned aerial vehicle as a function of 
provide maneuver controls for the unmanned aerial vehicle based on the spherical depth map.

Table 2: Shows the difference in claim limitations between the instant application and the patent.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a non-transitory computer-readable medium including instructions that, when executed by one or more processors in the device of the conflicting patent claim 1, since the non-transitory computer readable medium stores instructions when executed by a processor to generate visual information of the surrounding of the aerial vehicle by generating a depth map which corresponds to the geo-spatial locations (e.g. latitude and longitude) hence controlled the aerial vehicle during path of flight is well-known in the art.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        August 25, 2021